 



Exhibit 10.17
THE LUBRIZOL CORPORATION
EXECUTIVE DEATH BENEFIT PLAN
(As Amended and Restated January 1, 2008)
     The Lubrizol Executive Death Benefit Plan (hereinafter referred to as the
“Plan”) shall provide death benefits to the designated beneficiaries of certain
executives of The Lubrizol Corporation (hereinafter referred to as the
“Corporation”) in accordance with the provisions hereinafter set forth.
     Section 1. Eligibility. Participation in the Plan shall be limited to those
executives of the Corporation who are designated by the Organization and
Compensation Committee of the Board of Directors of the Corporation (hereinafter
referred to as the “Committee”) to participate in the Plan; who complete a
physical examination to the satisfaction of the Corporation as soon as
reasonably possible after being so designated; and who waive participation and
benefits in the basic term-life insurance coverage sponsored by the Corporation
or any of its affiliates, in a form satisfactory to the Corporation. Any
executive so designated shall be listed in Appendix A attached hereto and shall
hereinafter be referred to as a “Participant”.
     Section 2. Benefits. Effective July 25, 1994, upon the death of a
Participant, a death benefit shall be made to the Participant’s Beneficiary (as
defined in Section 5) equal to a percentage of the Participant’s bi-weekly
salary multiplied by 26, plus quarterly pay, including any such bi-weekly salary
or quarterly pay which is deferred under The Lubrizol Corporation Deferred
Compensation Plan for Officers (hereinafter referred to as “Covered Pay”)
rounded to the nearest $1,000.00. Covered Pay for the Participants designated by
the Board to participate in the Plan shall have the meaning as described in
Appendix A, attached hereto. The Committee will periodically review the Plan and
may, at its discretion, change the level of Covered Pay for any Participant. A
death benefit shall be calculated in accordance with Paragraph (a) or (b) below,
whichever is applicable.

  (a)   The amount of the death benefit payable with respect to a Participant,
who at the time of his death, (i) is employed by the Corporation, or (ii) has
retired under the normal retirement provisions of a qualified defined benefit
plan maintained by the Corporation, shall be as follows:

      Age of Participant     at Death   Death Benefit
 
   
Less than age 70
  250% of Covered Pay
 
   
At least age 70, but less than age 75
  150% of Covered Pay
 
   
Age 75 and over
  100% of Covered Pay

  (b)   The amount of the death benefit payable with respect to a Participant
who (i) has retired under the early retirement provisions of a qualified defined
benefit plan maintained by the Corporation, or (ii) has voluntarily

 



--------------------------------------------------------------------------------



 



      terminated his employment with the Corporation but has not obtained
competitive employment with another employer, shall be as follows:

      Years after     Early Retirement or     Voluntary Termination   Death
Benefit
 
   
0 through 5
  250% of Covered Pay
 
   
6 through 10
  150% of Covered Pay
 
   
11 or more
  100% of Covered Pay

     Section 3. Funding. The obligation of the Corporation to pay benefits
provided hereunder shall be satisfied by the Corporation out of its general
funds. In order to provide a source of payment for its obligations under the
Plan, the Corporation will cause a trust fund to be maintained and/or arrange
for insurance contracts. Subject to the provisions of the trust agreement
governing any such trust fund or the insurance contract, the obligation of the
Corporation under the Plan to provide a benefit shall nonetheless constitute the
unsecured promise of the Corporation to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Corporation.
     Section 4. Payment of Benefits. Payment of any death benefit under the Plan
shall be made to the decreased Participant’s beneficiary in a single lump sum
within 60 days after the Participant’s death.
     Section 5. Beneficiaries. A Participant may designate any person or person
as a beneficiary (hereinafter referred to as a “Beneficiary”) to receive payment
of the death benefit provided under the Plan. Such designation shall be made in
writing in the form prescribed by the plan administrator and shall become
effective only when filed by the Participant with the Corporation. A Participant
may change or revoke his Beneficiary designation at any time by completing and
filing with the Corporation a new Beneficiary designation. If at the time of the
Participant’s death there is no Beneficiary designation on file with the
Corporation, or the Beneficiary does not survive to the date of distribution,
the death benefit provided hereunder shall be paid to the Participant’s estate.
     Section 6. Plan Administrator. The Corporation shall be the administrator
of the Plan. The plan administrator shall perform all ministerial functions with
respect to the Plan. The plan administrator shall employ such advisors or agents
as it may deem necessary or advisable to assist it in carrying out its duties
hereunder. The plan administrator shall have full power and authority to
interpret and construe the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan. Any such
determination shall be conclusive and binding on all persons.
     Section 7. Reduction or Termination of Benefits. The Committee reserves the
right to reduce or eliminate the benefit of any Participant who is dismissed for
cause, or who voluntarily terminates employment to obtain competitive
employment.

2



--------------------------------------------------------------------------------



 



     For Plan purposes, “Cause” means (i) willful violation of a Corporation
policy, or (ii) willful misconduct or gross negligence in the performance of
duties, as determined by the Corporation in good faith consistently, if
applicable, with its existing personnel practices.
     For Plan purposes, “Competitive employment” shall include employment with
any employer (firm, business, or individual) engaged in selling or furnishing
any product similar to that available from the Corporation at the time of
termination of employment with the Corporation.
     Section 8. Employment. This Plan shall not constitute a contract of
employment.
     Section 9. Severability. In the event any provision of the Plan is deemed
invalid, such provision shall be deemed to be severed from the Plan, and the
remainder of the Plan shall continue in full force and effect.
     Section 10. Governing Law. The provisions of the Plan shall be construed
and enforced in accordance with the laws of the State of Ohio.
     Section 11. Effective Date. The Plan is effective as of June 1, 1990.

3



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
EXECUTIVE DEATH BENEFIT PLAN
APPENDIX A
January 1, 2008

              PARTICIPANT   COVERED PAY
 
       
1.
  W. G. Bares   February 26, 2001 Covered Pay
 
       
2.
  J. L. Hambrick   October 5, 2007 Covered Pay
 
       
3.
  G. R. Hill   February 26, 2001 Covered Pay
 
       
4.
  J. E. Hodge   February 26, 2001 Covered Pay
 
       
5.
  R. A. Andreas   January 1, 1996 Covered Pay
 
       
6.
  R. Y. K. Hsu   January 1, 1993 Covered Pay
 
       
7.
  W. D. Manning   January 1, 1993 Covered Pay
 
       
8.
  R. J. Senz   January 1, 1993 Covered Pay
 
       
9.
  P. L. Krug   June 1, 1990 Covered Pay
 
       
10.
  J. A. Studebaker   June 1, 1990 Covered Pay
 
       
11.
  D. W. Bogus   January 1, 2008 Covered Pay

4